Citation Nr: 0907898	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for retained foreign 
bodies in the left hip area.

4.  Entitlement to service connection for service connection 
for retained foreign body in the left buttock area.  

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

6.  Entitlement to an increased rating for residuals of shell 
fragment wounds of multiple sites (back, neck, left flank, 
left buttock, left knee, and left ankle, with retained 
foreign bodies), currently rated as 10 percent.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

8.  Entitlement to service connection for shell fragment 
wounds with retained foreign bodies in the center of the back 
with scars.   

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

10.  Entitlement to higher initial ratings for a mediastomy 
scar of the chest, a scar over the right clavicle scar, and 
an abdominal laparoscopy scar, each currently rated as 
noncompensable. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service of verified dates 
from June 1963 to September 1968, from February 1969 to 
October 1969, from August 1972 to August 1975, from January 
30, 1977, to April 22, 1977, and from May 17, 1981, to July 
29, 1981.  The Veteran has also claimed additional active 
military service from October 1969 to August 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that in pertinent part, denied service 
connection for hypertension, for sleep apnea, for retained 
foreign bodies in the left hip area; and for retained foreign 
body in the left buttock area.  The decision granted service 
connection for residuals of a right ankle injury and assigned 
a noncompensable schedular rating effective from July 1, 
2004; denied a schedular rating in excess of 30 percent for 
PTSD; denied a schedular rating in excess of 10 percent for 
residuals of shell fragment wounds of multiple sites (back, 
neck, left flank, left buttock, left knee, and left ankle), 
with retained foreign bodies, and denied a TDIU.

This appeal also arises from a June 2007 rating decision of 
the North Little Rock, Arkansas, RO that in pertinent part 
granted a 30 percent schedular rating for sarcoidosis; 
granted service connection (noncompensable) for a mediastomy 
scar of the center of the chest; granted service connection 
(noncompensable) for a scar of the right clavicle area; 
continued a noncompensable schedular rating for an abdominal 
laparotomy scar; denied service connection for retained shell 
fragments in the center of the back with scars; denied 
service connection for GERD; denied service connection for 
chronic low back pains; and determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for pneumoconiosis.  

The Veteran's October 2007 notice of disagreement (NOD) 
contains a new claim of service connection for hiatal hernia.  
This is referred to the RO for appropriate action.  The 
October 2007 NOD also requests service connection for 
sarcoidosis, which already is service-connected.  Therefore, 
service connection for sarcoidosis need not be addressed 
further.  

The October 2007 NOD addresses the denial of service 
connection for shell fragment wounds with retained foreign 
bodies in the center of the back with scars, the denial of 
service connection for GERD; the noncompensable ratings 
assigned the mediastomy scar of the chest, the right clavicle 
scar, and the abdominal laparoscopy scar.  The claims files 
do not reflect that the RO has issued a statement of the case 
(SOC) addressing these issues.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
unprocessed NOD should be remanded, rather than referred, to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, these issues are added to the title page of this 
decision.  

During a video conference hearing before the undersigned 
Veterans Law Judge in January 2008, the Veteran withdrew his 
appeal for service connection for depression and for a higher 
rating for the right ankle.  

Entitlement to service connection for hypertension, for sleep 
apnea, for retained foreign bodies in the left hip area, for 
retained foreign body in the left buttock area, for shell 
fragment wounds with retained foreign bodies in the center of 
the back with scars, for GERD, entitlement to higher initial 
schedular ratings for a mediastomy scar of the chest, a scar 
over the right clavicle scar, and an abdominal laparoscopy 
scar, entitlement to an increased rating for residuals of 
shell fragment wounds of multiple sites (back, neck, left 
flank, left buttock, left knee, and left ankle, with retained 
foreign bodies, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
AOJ via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as mild memory loss, poor sleep, 
tension and anxiety. 

2.  Symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships are not 
shown.    


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA sent the required notice in April 2001 and additional 
notice in August and November 2004.  These notices were sent 
prior to the January 2006 and June 2007 rating decisions on 
appeal.  

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify the claimant of the above information was 
satisfied by way of letters sent in March and June 2007.  The 
letters informed the claimant of what evidence was required 
to substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  These letters were 
not sent prior to the initial unfavorable decision on the 
claim, however.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  Although the notice letters 
were not sent before the initial decision, this timing error 
is not unfairly prejudicial to the claimant because the 
actions taken by VA after providing notice cured the timing 
error.  The claimant has been afforded opportunity to 
participate in his claim and has been allowed time to 
respond.  No additional evidence relevant to the PTSD rating 
has been received.  Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all available records.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD will be 
evaluated in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stressed that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court stated that the analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme.  Consistent with the 
foregoing, the Court also found it appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

In a June 2000 rating decision, the RO granted an increased, 
30 percent, rating for PTSD.  Various rating decisions since 
then continued the 30 percent rating.  In February 2004, the 
Veteran claimed that PTSD precluded obtaining a meaningful or 
productive job.  Thereafter, the Veteran underwent VA 
examination.  

According to a June 2004 VA PTSD compensation examination 
report, the Veteran's PTSD was mild with no prominent 
feature.  He reported having been employed as a pastor of a 
church for 20 years, but was leaving that job.  His income 
was not substantial from that job, he reported.  He reported 
that he had also worked as an insurance salesman until 2002.  
He had more recently worked as a bus driver and a taxi 
driver.  The examining clinical psychologist found the 
Veteran's thought processes to be normal and his memory 
intact.  Intellectual functioning was average.  Insight and 
judgment were good.  His sleep was poor, however.  The 
psychologist noted that current symptoms would not preclude 
working. 

The psychologist assigned a Global Assessment of Functioning 
(hereinafter GAF) score of 63 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter referred to as DSM-IV), a 
GAF score of 61 to 70 is indicative of some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  See 
38 C.F.R. § 4.125 (2008)]. 

A July 2005 VA PTSD examination report contains findings and 
a GAF score similar to the above report.  The psychologist 
noted that current symptoms would not render the Veteran 
unemployable. 

In January 2008, The Veteran testified before the undersigned 
Veterans Law Judge that he had short term memory loss.  He 
testified that that his symptoms included nightmares, 
tension, and anxiety.  He testified that he saw a therapist 
occasionally.  B.A. testified that the current medications 
helped control the Veteran's symptoms. 

From the above facts, it is clear that the criteria for a 50 
percent or greater PTSD rating are not more nearly 
approximated.  Not shown is evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Because none of these or similar factors 
outside the specific rating criteria are shown, the Board 
cannot conclude that the manifestations more nearly 
approximate the criteria for a schedular rating higher than 
30 percent.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which PTSD exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  Assignment of a staged 
rating is unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for a schedular disability rating greater than 30 
percent for PTSD is therefore denied.  

Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, a claim for TDIU is remanded for additional 
development.  Consideration of an extraschedular rating will 
be deferred pending this development. 


ORDER

A schedular rating in excess of 30 percent for PTSD is 
denied.


REMAND

Service Connection for Sleep Apnea and Hypertension

In July 2006, the Veteran reported that sleep apnea and 
hypertension began while serving in Vietnam in 1967.  Since 
the SOC was issued, he submitted a National Institute of 
Health (NIH) abstract article that associates sleep apnea and 
hypertension and another medical abstract article that 
associates sleep apnea with sarcoidosis.  These articles are 
relevant because service connection is in effect for 
sarcoidosis.  Thus, they must be considered in an SSOC prior 
to adjudication.  

The Veteran recently testified before the undersigned 
Veterans Law Judge that he feels that sarcoidosis might have 
caused or aggravated sleep apnea, which arose in the early 
1990s.  He testified that hypertension might be secondary to 
either sarcoidosis or sleep apnea.  

Review of the claims files reflects that during a July 2005 
VA general medical examination, the Veteran reported that 
sleep problems arose in 1965.  The examiner noted that 
hypertension was currently well-controlled with medication.  
The STRs` do not reflect any basis for direct service 
connection for either sleep apnea or hypertension; however, 
secondary service connection remains plausible.  

In June 2007, the Veteran requested a complete examination to 
determine the nature and etiology of his sleep apnea and 
hypertension.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

Service Connection for Retained Foreign Bodies in the Left 
Hip and Left Buttock Areas and Increased Schedular Rating for 
Residuals of Shell Fragment Wounds of Multiple Sites (Back, 
Neck, Left Flank, Left Buttock, Left Knee, and Left Ankle, 
with Retained Foreign Bodies

Service connection has been granted for shell fragment wounds 
of the left back, left flank, and left buttock and for all 
associated retained foreign bodies at these and other 
locations.  See June 2007 RO rating decision.  The January 
2007 SOC notes that all retained foreign bodies have been 
granted service connection and in that respect the January 
2006 rating decision, which denied service connection, was in 
error.  Thus, in January 2008, the Veteran testified at a 
videoconference before the undersigned Veterans Law Judge 
that what he desires are separate disability ratings for each 
of the shell fragment wounds that were lumped together into 
one scar rating.  Therefore, the Board will focus on the 
ratings to be assigned for service-connected shell fragment 
wounds with retained foreign bodies.  

Under Diagnostic Codes 5301 through 5323 (2008), disabilities 
resulting from gunshot (including any missile) wounds shall 
be classified as slight, moderate, moderately severe or 
severe muscle injury.  A muscle injury may be classified as a 
"slight disability" where no metallic fragment is retained 
in muscle tissue.  In this case, X-rays show multiple 
retained metallic fragments of various sizes.  Even if those 
fragments were only "minute" in size, where multiple minute 
missile fragments are detected on X-ray, a severe muscle 
disability rating is suggested.  38 C.F.R. § 4.56(d).

According to § 4.56 (b), a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each "group" of muscles damaged.  38 C.F.R. 
§ 4.56(b).  Thus, it is crucial to identify each "group" of 
muscles injured by shrapnel.  

X-rays show retained shrapnel over the lower thoracic and 
upper lumbar spine (T10 through L2); two metallic bodies 
within the soft tissues posterior to the head of the left 
femur; five metallic bodies lateral to the left iliac bone 
and left hip; one overlying the right side of the upper 
pelvis; other metallic bodies over the distal left femur soft 
tissues; and, metallic bodies within the left Achilles tendon 
and left talar and subtalar joints.  Determining which muscle 
groups are involved in these shrapnel injuries is required 
prior to an appellate decision.  

The Veteran has not been offered a VA compensation 
examination to determine which muscle groups were injured by 
shrapnel, nor what cardinal signs or symptoms of muscle 
disability remain.  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion where 
such is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

Service Connection for Shell Fragment Wounds of the Center of 
the Back; Service Connection for GERD; Higher Initial 
Schedular Ratings for a Mediastomy Scar of the Chest, For a 
Scar Over the Right Clavicle, and, Scar of the Abdomen due to 
Laparoscopy

As noted in the introduction, the claims files do not reflect 
that the RO has issued an SOC addressing service connection 
for shell fragment wounds with retained foreign bodies in the 
center of the back with scars, the denial of service 
connection for GERD; the noncompensable ratings assigned the 
mediastomy scar of the chest, the right clavicle scar, and 
the abdominal laparoscopy scar.  In accordance with 
Manlincon, supra,  these issues must be remanded for an SOC.  

TDIU

The claim for TDIU is intertwined with the service connection 
and increased rating claims that are remanded for additional 
development.  Following that development, the AOJ must again 
consider the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriate specialist to determine 
the nature and severity of shell fragment 
wounds of the back, left hip and left 
flank, left leg, ankle, and foot, and 
left and right pelvic areas.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should answer 
the following:

I.  Which muscle group or groups, as 
set forth at 38 C.F.R. § 4.73, were 
injured by shrapnel?  

II. What are the current cardinal 
signs and symptoms of injury to each 
muscle group identified in question 
I above?  For VA rating purposes, 
the cardinal signs and symptoms of 
muscle disability are loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
or examinations by an appropriate 
specialist or specialists to determine 
the etiology of hypertension and sleep 
apnea.  The claims file should be made 
available to the physicians for review of 
the pertinent evidence, which includes 
the recently submitted medical abstracts 
that discuss relationships between sleep 
apnea and hypertension and between sleep 
apnea and sarcoidosis.  Service 
connection is currently in effect for 
sarcoidosis; PTSD; multiple shell 
fragment wounds; residuals of 
appendectomy, laparotomy, scalene node 
biopsy, and mediastinoscopy; and, for a 
right ankle fracture.  The physicians 
should elicit a complete history of high 
blood pressure and sleep apnea, and 
answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that sleep apnea is either caused by 
or aggravated by any service-
connected disability (sarcoidosis; 
PTSD; multiple shell fragment 
wounds; residuals of appendectomy, 
laparotomy, scalene node biopsy, and 
mediastinoscopy; right ankle 
fracture)?  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

II.  Is it at least as likely as not 
that hypertension is either caused 
by or aggravated by any service-
connected disability (sarcoidosis; 
PTSD; multiple shell fragment 
wounds; residuals of appendectomy, 
laparotomy, scalene node biopsy, 
mediastinoscopy; or, right ankle 
fracture)?  

III. In the event that sleep apnea 
is found to be related to 
sarcoidosis, then is it at least as 
likely as not that hypertension is 
either caused by or aggravated by 
sleep apnea?  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
above claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.  The 
SSOC should consider all evidence 
received since the January 2007 SOC.  

4.  The AOJ should issue an SOC with 
respect to the denial of service 
connection for shell fragment wounds with 
retained foreign bodies in the center of 
the back with scars, the denial of 
service connection for GERD; the 
noncompensable schedular ratings assigned 
the mediastomy scar of the chest, the 
right clavicle scar, and the abdominal 
laparoscopy scar.  The veteran should be 
informed that he has 60 days from the 
date of mailing of the SOC to file a 
substantive appeal or a request for an 
extension of time to do so.  Thereafter, 
if a substantive appeal has been filed, 
the case should be returned to the Board, 
if in order.  

5.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the TDIU claim.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
the medical evidence indicates that the 
veteran is unemployable by reason of 
service-connected disabilities, the 
rating board should submit the claim to 
the Director, Compensation and Pension 
service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b).  Following that 
action, if the desired benefits are not 
granted, an appropriate SSOC should be 
issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2008).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


